                                                               lliUiDfl1'11w' ---
      Case 4:17-cv-00780-DPM Document 135 Filed 07/08/21          FILED
                                                      9stPage 1 of 3
                     SPECIAL VERDICT NO. 1


                                               BY~-
                                                                   .~c~t'-
                                                                  JUL 8 ?.02.\

                                                                TAM~~
                                                      i,,E.?IJTY Gl.f.-
                                                                                    J   -




 1.    Were the terms and conditions for the Arkansas State Police
       Facebook page adopted before Tanner's first comment was
       deleted?
                        Yes
                        No

 2.    Were the terms and conditions of the Arkansas State Police's
       Facebook page publicly available when Tanner posted his
       comments?
                      X
                - - - - Yes
                            No

 3.    Did the Arkansas State Police delete any of Tanner's comments
       because of the views expressed in the comments?
                            Yes
                            No
 4.    Did the Arkansas State Police block Tanner from its                 cebook
       2age because of his 'Views ex ressed in the comments o because of
       what he said in private messages? ircle one)




                                             l - i-   L    \
      , Foreperson                                        Date/time


Court's Special Verdicts                                       4:17-cv-780-DPM
8 July 2021                                               Tanner v. Ziegenhorn
      Case 4:17-cv-00780-DPM Document 135 Filed 07/08/21 Page 2 of 3
                     SPECIAL VERDICT NO. 2

 1.    Did Tanner rais~ his voice to an unreasonable o;; .e~essive
       volume during the Wal-Mart encounter?       ~~
                           Yes
                                                               JUL 8 2021
                ~--'><--  No                            Ti
 2.    Was Tanner's voice at a level where it was ~J+tr;:-;a~;;j~=~---
       people's attention during the Wal-Mart encounter?
                     ~     Yes
                           No
 3.    Did the encounter between Tanner and Trooper Ziegenhorn at
       Wal-Mart cause anyone to gather around them?
                           Yes
                -A-,-       No

 4.    Did Tanner's demeanor change during the Wal-Mart
       encounter?
                     X      Yes
                            No
 5.    Did Tanner stiffen up his posture during the Wal-Mart
       encounter?
                ----A--     Yes
                            No




        Foreperson                                    Date/time

Court's Special Verdicts                                4: 17-cv-780-DPM
8 July 2021                                          Tanner v. Ziegenhorn
      Case 4:17-cv-00780-DPM Document 135 Filed 07/08/21 Page 3 of 3
                      SPECIAL VERDICT NO. 3

 1.    We find Drew Tanner's compensatory damages, as submitted
                                                    U.S. DISTRICT COURT
       in Instruction No. 10, to be:            EAITERNFiLEoRKANSM
       $_ _ _ __  0                                            JUL 8 2021

                                                              £'~:~-. ' ~
 If your answer to Question 1 is "O", then you mu;l:award tfllltl.VI' · - -
 nominal damages of $1.00 in Question 2 and answer Question 3.
 If your answer to Question 1 is greater than "0", skip Question 2
 and answer Question 3.


                                                J . 0 \)
 2.    We find Tanner's nominal damages to be$_ _  ~_ __,.             as
       submitted in Instruction No. 11.
 3.    We assess punitive damages against Trooper Ziegenhorn, as
       submitted in Instruction No. 12, of$ 0 ---~----




        Foreperson                                   Date/time


Court's Special Verdicts                               4:17-cv-780-DPM
8 July 2021                                          Tanner v. Ziegenhorn
